Citation Nr: 0323075	
Decision Date: 09/08/03    Archive Date: 09/11/03

DOCKET NO.  99-18 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for defective vision.

2.  Entitlement to an initial rating higher than 20 percent 
for a low back strain, with cyst, L5-S1 facet.

3.  Entitlement to a compensable initial rating for tinea 
pedis with onychomycosis of the toenails.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from December 1977 to December 
1980, and from January 1982 to February 1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of June 1999.  In June 2000, the veteran appeared at the 
Atlanta, Georgia, RO for a videoconference hearing before the 
undersigned, sitting in Washington, D.C.

The Board remanded the case in October 2000 for additional 
development.  The requested development has since been 
completed, and the case is now ready for appellate review.  
The Board notes that a claim for service connection for 
migraine headaches which was previously on appeal has been 
granted by the RO.  

The Board has found that additional procedural development is 
requested with respect to the claim for an initial rating 
higher than 20 percent for a low back strain, with cyst, L5-
S1 facet.  Accordingly, that issue is the subject of remand 
instructions located at the end of this decision.


FINDINGS OF FACT

1.  All evidence necessary for review of the issues on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the veteran of the law and regulations applicable to 
the claim, the evidence necessary to substantiate the claim, 
and what evidence was to be provided by the veteran and what 
evidence the VA would attempt to obtain on his behalf.

2.  The veteran does not have any disorder of the eye other 
than refractive error.

3.  The tinea pedis with onychomycosis of the toenails is not 
productive of exfoliation, exudation, or itching, involving 
an exposed surface or an extensive area.

4.  The tinea pedis with onychomycosis of the toenails does 
not affect more than 5 percent of the entire body or more 
than 5 percent of exposed areas affected, and it required no 
more than topical therapy during the past 12-month period.  


CONCLUSIONS OF LAW

1.  An eye disability for which compensation may be paid was 
not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991 & Supp. 2002); 38 C.F.R. § 3.303(c) 
(2002).

2.  The criteria for a compensable disability rating for 
tinea pedis with onychomycosis of the toenails are not met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.118, Diagnostic 
Code 7806, 7813 (2002); 67 Fed. Reg. 49590-49599 (July 31, 
2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty To Assist.

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
The Act is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103.  Second, the VA has a duty to 
assist the appellant in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A.  

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The intended effect of the new regulations is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

The Board finds that the VA's duties under the law and 
recently revised implementing regulations have been 
fulfilled.  The communications provided the veteran with a 
specific explanation of the type of evidence necessary to 
substantiate his claim, as well as an explanation of what 
evidence was to be provided by him and what evidence the VA 
would attempt to obtain on his behalf.  See generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The Board 
concludes the discussions in the rating decision, the 
statement of the case (SOC), the supplemental statements of 
the case (SSOCs), and letters sent to the veteran informed 
him of the information and evidence needed to substantiate 
the claim and complied with the VA's notification 
requirements.  The RO also supplied the veteran with the 
applicable regulations in the SOC and SSOCs, including the 
old and new rating criteria applicable to skin disorders.  
The SOC and SSOCs also included a summary of all of the 
evidence which was of record and the reasons for the 
decision.  The RO discussed the requirements of the VCAA in 
the SSOC of October 2002 as well as in a letter dated in 
October 2002.  The VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues on appeal has been 
obtained.  The veteran has had a hearing.  All relevant 
evidence identified by the veteran was obtained and 
considered.  The claims file contains the veteran's service 
medical records.  The post-service treatment records have 
also been obtained, including numerous VA treatment records 
and private treatment records.  The veteran has been afforded 
disability evaluation examinations by the VA.  With regard to 
the adequacy of the examinations, the Board notes that the 
examination reports reflect that the examiners recorded the 
past medical history, noted the veteran's current complaints, 
conducted physical examinations, and offered appropriate 
assessments and diagnoses.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claims.  The Board 
finds that the examination report coupled with the other 
evidence of record provide sufficient information to 
adequately evaluate the veteran's service-connected skin 
disorder.  Therefore, no further assistance to the veteran 
with the development of evidence is required.  

In the circumstances of this case, a remand to have the RO 
take additional action under the new Act and implementing 
regulations would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
the VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on the VA 
with no benefit flowing to the veteran are to be avoided).  
The VA has satisfied its obligation to notify and assist the 
veteran in this case.  Further development and further 
expending of the VA's resources is not warranted.  Taking 
these factors into consideration, there is no prejudice to 
the veteran in proceeding to consider the claims on the 
merits.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).




II.  Entitlement To Service Connection For Defective Vision.

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  If a chronic disorder such as an 
organic neurological disease is manifest to a compensable 
degree within one year after separation from service, the 
disorder may be presumed to have been incurred in service.  
See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  

Congenital or developmental defects, and refractive errors of 
the eye are not diseases or injuries within the meaning of 
applicable legislation pertaining to disability compensation.  
See 38 C.F.R. § 3.303(c).  

Service medical records reveal that the veteran was seen in 
October 1985, complaining of blurred distance vision.  On 
examination, compound myopic astigmatism was diagnosed.  In 
March 1991, blurred vision, of questionable etiology, was 
noted.  In July 1991, the veteran complained of eye pain, 
with itching and burning in the eyes, with no decrease in 
visual acuity.

In December 1996, the veteran had a positive purified protein 
derivative (PPD) tuberculin test, and it was noted that in 
the situation presented, Centers for Disease Control (CDC) 
guidelines required treatment, and the veteran was started on 
isoniazid (INH).  Two weeks later, he complained of symptoms 
including blurred vision which had begun after starting INH.  
"Blurred vision" was noted to be an occasional side effect, 
and it was recommended that INH be discontinued to see if 
symptoms resolved.  A month later, in January 1997, he was 
still having episodic blurred vision; however, in April 1997, 
it was noted that the symptoms had resolved in February 1997.  
No ophthalmologic deficit had been seen while the symptoms 
were taking place.  The veteran wanted to try INH again, and 
it was felt that the benefits outweighed the risks.

In June 1997, he complained of a bump under the left eye in 
the lid, and blurred vision while reading traffic signs.  The 
pertinent impression was a chalazion in the left eye, and 
blurred vision with visual acuity of 20/20 bilaterally.  A 
consult in the ophthalmology clinic resulted in an impression 
of chalazion and presbyopia.  A note by the community health 
nurse in the tuberculosis surveillance program noted that the 
veteran had completed six months of INH therapy, and that he 
denied any signs or symptoms of medication toxicity.

On the report of medical history obtained in connection with 
the veteran's separation examination in September 1998, the 
veteran reported having eye trouble.  Visual acuity on 
examination was 20/40 bilaterally, correctable to 20/30. No 
further information or abnormal findings were reported on the 
examination report.

In October 1998, the veteran underwent an ophthalmology 
examination for VA compensation purposes.  His visual acuity 
was noted to be 20/20 with his correction, correctable to 
20/15 with a slight change in refraction.  Near vision was 
20/25 on the right and 20/20 on the left with his current 
correction, correctable to 20/20.  Visual fields were full, 
and pupillometer, motility and confrontation fields were 
unremarkable.  Slit lamp and dilated funduscopic examinations 
were unremarkable.  In summary, he had a minimal refractive 
error and presbyopia which was normal for his age, with no 
evidence of diabetic retinopathy or other pathology.

The veteran testified, at his hearing before the undersigned 
in June 2000, that he has suffered from a decrease in vision 
since taking INH in service.

The report of an eye examination conducted by the VA in May 
2002 shows that the veteran related a history of taking TB 
medicine and attributed his presbyopia to that medicine.  
However, the examiner stated that presbyopia was an age 
related condition.  The veteran had no other ocular 
complaints.  He had good vision with and without correction.  
His vision was 20/30 in both eyes uncorrected, and was 20/20 
in both eyes corrected.  He had no pain, visual symptoms such 
as distorted or enlarged images, and was under no current 
ophthalmologic treatment.  There was no diplopia.

The veteran does not have any disorder of the eye other than 
refractive error.  In connection with the eye disability 
claim, it should also be noted that in the absence of 
superimposed disease or injury, service connection may not be 
allowed for refractive error of the eyes, including myopia, 
presbyopia and astigmatism, even if visual acuity decreased 
in service, as this is not a disease or injury within the 
meaning of applicable legislation relating to service 
connection. 38 C.F.R. §§ 3.303(c), 4.9; VA Manual M21-1, Part 
VI, Subchapter II, para. 11.07.  In adults, refractive errors 
are generally stationary or change slowly until the stage of 
presbyopia, also a developmental condition.  VA Manual M21-1, 
Part VI, Subchapter II, para. 11.07(a).  Defects of form or 
structure of the eye of congenital or developmental origin, 
such as regular astigmatism, myopia (other than malignant or 
pernicious), hyperopia and presbyopia, will not, in 
themselves, be regarded as disabilities and may not be 
service connected on the basis of incurrence or natural 
progress during service. VA Manual M21-1, Part VI, Subchapter 
II, para. 11.07(b).

Although the veteran has given his own opinion that he has a 
vision disorder which began during service as a result of 
medications which he took at that time, the United States 
Court of Appeals for Veterans Claims (Court) has held that 
lay persons, such as the veteran, are not qualified to offer 
an opinion that requires medical knowledge, such as a 
diagnosis or an opinion as to the cause of a disability.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  
Accordingly, the Board concludes that an eye disability for 
which compensation may be paid was not incurred in or 
aggravated by service.  

III.  Entitlement To A Compensable Initial Rating For Tinea 
Pedis With Onychomycosis Of The Toenails.

The veteran contends that he is entitled to a compensable 
disability rating for his tinea pedis with onychomycosis of 
the toenails.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155 (West 1991).  Separate diagnostic codes identify the 
various disabilities.  

The Board notes that the VA has issued revised regulations 
concerning the sections of the rating schedule that deal with 
skin disorders.  67 Fed. Reg. 49590-49599 (July 31, 2002).   
Regulations which were revised include 38 C.F.R. § 4.118 
Diagnostic Code 7806 which contains the criteria under which 
the veteran's skin disorder has been rated.   Where the law 
or regulations change while a case is pending, the version 
most favorable to the claimant applies, absent congressional 
intent to the contrary.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-313 (1991).  

Under the old regulations, Under 38 C.F.R. § 4.118, 
Diagnostic Code 7806, a noncompensable rating is warranted 
where a skin disorder is productive of slight, if any, 
exfoliation, exudation, or itching, if on a nonexposed 
surface or small area.  A 10 percent rating is warranted if 
there is exfoliation, exudation, or itching, if involving an 
exposed surface or an extensive area.  A 30 percent rating is 
warranted if there is constant exudation or itching, 
extensive lesions, or marked disfigurement.  A 50 percent 
rating is warranted if there is ulceration, or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or where the disorder is exceptionally 
repugnant.

Under the new regulations, a noncompensable rating is 
warranted if less than 5 percent of the entire body or less 
than 5 percent of exposed areas affected, and; no more than 
topical therapy required during the past 12-month period.  A 
10 percent rating is warranted if at least 5 percent, but 
less than 20 percent, of the entire body, or at least 5 
percent, but less than 20 percent, of exposed areas affected, 
or; intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs required for a total duration 
of less than six weeks during the past 12-month period.  A 30 
percent rating is warranted if 20 to 40 percent of the entire 
body or 20 to 40 percent of exposed areas are affected, or; 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of six 
weeks or more, but not constantly, during the past 12-month 
period.  A 50 percent rating is warranted if more than 40 
percent of the entire body or more than 40 percent of exposed 
areas affected, or; constant or near-constant systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs required during the past 12-month period.  Or rate as 
disfigurement of the head, face, or neck (DC 7800) or scars 
(DC's 7801, 7802, 7803, 7804, or 7805), depending upon the 
predominant disability.

The evidence pertaining to the current severity of the 
veteran's skin disorder includes the report of a disability 
evaluation examination conducted by the VA in October 1998 
which shows that the veteran complained of having athlete's 
foot which had been treated with topical medications.  He 
also reported having a toenail fungus which was currently 
being treated and which was mildly uncomfortable.  On 
examination of the feet, there was scattered tinea pedis 
particularly in the web space between the 4th and 5th toes in 
both feet.  There was also onychomycosis present in both 
great toenails.  The feet were nontender without rigidity, 
spasm, circulation disturbance, callus formation, or loss of 
strength.  Mobility of the feet and ankles was normal. The 
pertinent diagnoses were onychomycosis of toenails and tinea 
pedis.  

The veteran's VA medical treatment records show that in June 
2000 he complained of having a rash on his feet.  

During the hearing held in June 2000, the veteran testified 
that he had seen a podiatrist for his foot rash six months 
earlier.  The veteran said that between his toes the skin was 
raw, and that his toenails had some kind of hard stuff under 
them.  He said that he had gotten his toenail cut off, but 
that it had not gotten any better.  

The report of a skin disease examination conducted by the VA 
in June 2002 shows that the examiner reviewed the veteran's 
claims file.  The veteran gave a history of having a rash for 
approximately 17 years.  It started in his crotch and would 
not go away.  At the present time, he had an eruption in his 
pubic area and sometimes had a rash on his fingers.  On 
physical examination, there were areas of eruption in the 
pubic area.  There was also hyperpigmentation with discolored 
fingernails.  There was also some cracking of the eruption 
between the toes.  The veteran stated that at one time he had 
been on griseofulvin.  There was no exfoliation or ulceration  
noted.  Diagnosis was chronic tinea pedis with onychomycosis, 
moderate to severe.  

The Board notes that in addition to his tinea pedis, the 
veteran has also established service connection for tinea 
cruris which is rated separately.  The impairment from that 
disorder is not taken into consideration when rating the 
disorder of the feet.  After reviewing the foregoing 
evidence, the Board finds that the veteran's tinea pedis with 
onychomycosis of the toenails is not productive of 
exfoliation, exudation, or itching, involving an exposed 
surface or an extensive area.  The Board notes that such 
findings are not objectively shown in the medical evidence.  
In addition, the Board find that, as it only affects the 
feet, the tinea pedis with onychomycosis of the toenails does 
not affect more than 5 percent of the entire body or more 
than 5 percent of exposed areas affected.  Finally, the 
disorder has not required more than topical therapy required 
during the past 12-month period.  Accordingly, the Board 
concludes that the criteria for a compensable disability 
rating for tinea pedis with onychomycosis of the toenails are 
not met.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have been considered, but 
the record does not present such "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards."  38 C.F.R. 
§ 3.321(b)(1).  In this regard, the Board finds that there 
has been no showing by the veteran that his skin problems 
have resulted in marked interference with employment or 
necessitated frequent periods of hospitalization so as to 
render impractical the application of the regular rating 
schedule standards.  He has not been hospitalized for this 
disorder.  There has been no evidence submitted that the 
veteran is unemployable due to this disability or that he 
ever lost substantial amounts of time from a job due to the 
disability.  In the absence of such factors, the Board finds 
that criteria for submission for assignment of an extra-
schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not 
met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995). 


ORDER

1.  Service connection for an eye disability is denied.

2.  A compensable initial rating for tinea pedis with 
onychomycosis of the toenails is denied.


REMAND

In the rating decision of May 1999 which granted service 
connection for the lumbar spine disorder, the RO indicated 
that the lumbosacral disability was to be rated under 
Diagnostic Codes 5293.  The Board notes that DC 5293 is the 
rating code for evaluating intervertebral disc syndrome.  

Significantly, however, there has been a change in the rating 
criteria applicable to the veteran's service-connected low 
back disorder.  The VA has issued revised regulations 
concerning the sections of the rating schedule that deal with 
intervertebral disc syndrome.  67 Fed. Reg. 54345-54349 
(August 22, 2002).   Where the law or regulations change 
while a case is pending, the version most favorable to the 
claimant applies, absent congressional intent to the 
contrary.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-313 
(1991).  

The Board notes that the change in the regulations occurred 
while the case was still pending at the RO, but the RO has 
not yet applied the new criteria, and has not notified the 
veteran of the criteria so as to allow him the opportunity to 
present arguments as to why a higher rating might be 
warranted under the new criteria.  The Board attempted to 
cure this due process deficiency by sending a copy of the new 
rating criteria to the veteran, but that mailing was returned 
undelivered.

Accordingly, to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following development:

The RO should readjudicate the veteran's 
claim under the revised Diagnostic Code 
5293.  The RO should undertake any 
evidentiary development deemed to be 
necessary.  If the benefits sought on 
appeal are not granted, the veteran 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  In particular, the SSOC should 
contain all of the new laws and 
regulations such as the revised rating 
criteria applicable to the veteran's 
claim.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	JEFF MARTIN 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 


